United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2434
                         ___________________________

                  Joseph Leroy Dayringer; James Eric Mansfield

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

David Webster; Arthur Wood; Bill Galloway; Missouri Department of Corrections

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                               Submitted: May 7, 2013
                                Filed: August 9, 2013
                                    [Unpublished]
                                    ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Inmates Joseph Leroy Dayringer and James Eric Mansfield appeal the district
court's1 adverse judgment on their claims under 42 U.S.C. § 1983 and the Religious

      1
      The Honorable Matt Jeffrey Whitworth, United States Magistrate Judge for
the Western District of Missouri, to whom the case was referred for final disposition
Land Use and Institutionalized Persons Act ("RLUIPA") following a bench trial. The
claims before us in this appeal arose from confiscation of religious materials during
2007 and resulting disciplinary proceedings. Appellants originally filed suit against
prison officials or staff members David Webster, Arthur Wood, and Bill Galloway in
their individual and official capacities, seeking only declaratory relief. Before trial,
appellants sought leave to amend, because all three named defendants had retired or
were due to retire soon; the court granted leave to add the Missouri Department of
Corrections ("MDOC") as a defendant and also to add a constitutional challenge to
an MDOC policy restricting inmates to six books at a time. The three individual
defendants were retired by the time of trial.

      After a bench trial, the court concluded the claims against the individual
defendants were moot. Additionally and alternatively, the court rejected the claims
on the merits. Appellants now seek reversal of the district court’s rulings on
mootness and on the merits. We review de novo the district court's legal conclusions
following the bench trial, Outdoor Cent., Inc. v. GreatLodge.com, Inc., 688 F.3d 938,
941 (8th Cir. 2012), including its decision regarding mootness, Keup v. Hopkins, 596
F.3d 899, 904 (8th Cir. 2010).

      The district court correctly held appellants’ claims against Webster, Wood, and
Galloway in their individual and official capacities are moot. These claims are moot
because appellants sought only declaratory relief, which in the current case would not
"be operative against these defendants who no longer possess any power." Tara
Enters., Inc. v. Humble, 622 F.2d 400, 401 (8th Cir. 1980) (per curiam) (where
defendants lacked any official power given their resignations before trial, no
monetary damages were sought, and no other form of relief would be operative
against them, action was moot); see also Spomer v. Littleton, 414 U.S. 514, 521–22
(1974) ("The plain fact is that . . . respondents . . . do not presently seek to enjoin


by consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
[petitioner] from doing anything."). While appellants could substitute defendants'
successors as parties—because appellants sued the defendants in their official
capacities—appellants must establish that defendants' successors "continue[d] the
unconstitutional practices alleged in the complaint" in order to defeat mootness.
Tara Enters., 622 F.2d at 401–02. The district court correctly held that appellants
failed to establish that defendants' successors continued the complained of conduct.
In fact, MDOC revised the six-book policy in 2012, correcting the deficiencies that
were identified by the district court as the bases of the allegations underlying this suit,
namely, the failure to define "book" and "pamphlet."

       Further, the claims against MDOC must be dismissed because MDOC is
immune from suit under the Eleventh Amendment. See Harris v. McSwain, 417 F.
App’x 594, 595 (8th Cir. 2011) (recognizing MDOC as protected state agency for
purposes of the Eleventh Amendment); Monroe v. Ark. State Univ., 495 F.3d 591,
594 (8th Cir. 2007) (stating that the Eleventh Amendment bars suit against a state
agency for "any kind of relief"). Although immunity was not raised by MDOC, we
can affirm "on any ground supported by the record." Ballinger v. Culotta, 322 F.3d
546, 548 (8th Cir. 2003).

       Therefore, the judgment of the district court is affirmed.
                        ______________________________




                                           -3-